Citation Nr: 9908695	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psoriasis and psoriatic 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1951.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veteran's Affairs (VA), Waco, Texas, Regional Office (RO).


REMAND

The veteran contends that his August 1951 diagnosis of 
penicillin dermatitis was actually psoriasis and that he has 
had symptoms of psoriasis since service, and as a result, has 
developed psoriatic arthritis.

An August 1951 service medical report shows a diagnosis of 
penicillin dermatitis on the ankles, elbows, and hand.  The 
report indicates the veteran had taken penicillin one week 
earlier.  According to a September 1951 separation medical 
report, the veteran reported that he had or had had cramps in 
his legs, reaction to serum, drug, or medicine, and boils.  
The physician's report does not reflect any skin 
abnormalities, with the exception of a scar on the left upper 
eyelid.

On his January 1997 claim for benefits, the veteran 
identified treatment for psoriatic arthritis with Dr. J.M. 
beginning in or around May 1965.

A February 1996 private referral letter shows an impression 
of moderate psoriasis.  Another February 1996 private medical 
report contains a notation that the veteran was on Centrum 
and had a reaction causing a rash on his on his elbows and 
scalp.

A December 1996 private medical record indicates a diagnosis 
of psoriasis and psoriatic arthritis, offered by Dr. J.M.  
Dated on the same day, a written statement on a prescription 
pad states that the veteran had had psoriasis since his early 
20's, the 1950's, and psoriatic arthritis for thirty years.

According to a March 1998 VA medical report that shows an 
impression of psoriasis tinea (jock itch), the veteran 
acknowledged a history of psoriasis since age 21.

Lay statements from two persons who have known the veteran 
since the early 1950's state that he has suffered from 
psoriasis since that time.

The Board first notes that the RO, in a February 1997 letter, 
advised the veteran that his records may have been among 
those destroyed in the 1973 fire at the National Records 
Processing Center.  According to the May 1998 hearing 
transcript, the veteran submitted copies of all service 
records that he has in his possession.  Additionally, on an 
annotated copy of the August 1951 service medical report 
submitted by the veteran, he indicated that while in service, 
he went on sick call and was treated several times for rashes 
on various parts of his body.  The claims file does not 
contain documentation regarding this treatment.  It would be 
helpful to determine if additional service medical records 
are available from any source.

Also in his May 1998 hearing, the veteran made reference to 
skin treatments received from Dr. W.O. in the early 1950's; 
the veteran indicated he had not tried to obtain the medical 
records regarding these treatments.  On a February 1997 
request for information letter, the veteran provided a 
notation that Dr. W. O. thought his skin problem might be 
psoriasis or an allergic reaction and that Dr. W.O. had died 
in the late 1960's.  It would be helpful to attempt to locate 
these records prior to final adjudication.

The Board also notes that the RO requested from Dr. J.M. all 
of the veteran's medical records dated June 1965 through 
March 1997.  The claims file only consists of 1995 and 1996 
medical reports from Dr. J.M.  It is unclear whether the 
records received by Dr. J.M. are complete.

Additionally, Dr. J.M. provided a written statement on a 
prescription pad that the veteran has "had psoriasis since 
the early 1950's and has had psoriatic arthritis for the past 
thirty years."  The statement does not provide a rationale 
as to how the doctor arrived at his opinion.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).

Therefore, the case is remanded to the RO for the following 
development:

1.  The RO should attempt to secure all 
service medical records and medical 
records from official sources.  
Specifically, attempts should be made to 
obtain clinical records from the post 
dispensary at Fort Myer, Virginia.  

2.  The RO should attempt to secure Dr. 
W.O's medical records.

3.  The RO should attempt to secure all 
medical records from Dr. J.M. and ask him 
to provide a rationale as to how he 
arrived at his opinion pertinent to the 
onset of the veteran's psoriasis.

4.  Thereafter, the veteran should be 
afforded a VA dermatologic examination.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide an opinion as to whether 
the veteran's current psoriasis/psoriatic 
arthritis is related to service and 
provide a complete rationale for any 
proffered opinion.  The examiner should 
express the opinion in terms of whether 
it is more likely, less likely, or at 
least as likely as not to be related to 
service.

5.  Thereafter, the RO should again 
review the record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no actions unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


